   8:16-cr-00081-JFB-SMB Doc # 83 Filed: 11/10/20 Page 1 of 1 - Page ID # 157



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                          8:16CR81

         vs.
                                                              ORDER ON APPEARANCE FOR
ENRIQUE MARTINEZ,                                           SUPERVISED RELEASE VIOLATION

                        Defendant.


         The defendant appeared before the Court on November 10, 2020 regarding Petition for
Offender Under Supervision [76].      Yvonne Sosa represented the defendant.          Kimberly Bunjer
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
         The defendant requested a preliminary hearing.        Fed. R. Crim. P. 32.1(b)(1)(A).      The
preliminary hearing is scheduled for November 23, 2020 at 2:00 p.m. by video conferencing before
Magistrate Judge Susan M. Bazis.
         The government moved for detention based upon danger.            The defendant requested a
detention hearing which was held. The court finds that the defendant failed to meet his burden to
establish by clear and convincing evidence that he will not flee or pose a danger to any other person
or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion
for detention is granted as to danger and the defendant shall be detained until further order of the
Court.
         The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity
for private consultation with defense counsel. Upon order of a United States court or upon request of
an attorney for the government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for an appearance in connection with a court proceeding.

         IT IS SO ORDERED.

         Dated this 10th day of November, 2020.

                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge
